 


109 HR 5093 IH: Impact Aid Update Act of 2006
U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5093 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2006 
Mrs. Kelly introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To revise the limitation on Impact Aid special payments. 
 
 
1.Short titleThis Act may be cited as the Impact Aid Update Act of 2006. 
2.Limitation on Impact Aid special payments 
(a)In generalSection 8002 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 77002) is amended in subsection (i)(1)— 
(1)by striking 1997 and inserting 2003; and 
(2)by striking 1996) and inserting 2002). 
(b)Special Rules for Fiscal 2006 
(1)Retroactive applicabilityThe amendments made by this section apply retroactively to all of fiscal year 2006. 
(2)Availability of certain fiscal 2005 fundsNotwithstanding any other provision of law, the Secretary of Education shall make available a total of $1,800,000 from the funds appropriated for fiscal year 2005 under the heading Vocational and Adult Education in Public Law 108–447 that are otherwise available, to increase the payment made to the local educational agency of Highland Falls, New York, under subsection (i) of section 8002 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7702) for fiscal year 2006.   
 
